Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title does not reflect applicants improvement in the art, with using the deep learning models to analyze sound, determine a style, and modify equalization parameters based on the derived sound.  Correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9,11-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Seo et al (20170070817).

As per claim 1, Seo et al (20170070817) teaches a method comprising:
extracting, by a computing device, audio data features from audio data (as determining the genre of the input audio, by analyzing the sound – para 0072); determining, based on the audio data features, a trained audio equalization model (as, developing equalization settings, based on the determined genre – para 0074; and the equalization setting is modeled as well – para 0076 – table lookup for equalizer settings based on the genre –see pp4, Table 1); and generating, based on the trained audio equalization model, an audio equalization result (as, reproducing the audio after the equalizer adjustment – fig. 3, subblocks 330 into subblock 130).
As per claim 2, Seo et al (20170070817) teaches the method of claim 1, wherein the determining the trained audio equalization model comprises:
determining, based on a supervised deep learning method associated with an audio database and a user preference music list, one or more styles of user preference music (as, using a neural network or equivalent – para 0014, in training the model to determine the style/genre of music – para 0013; see also, para 0070 for a further detailed list of the detected genre categories);
 or
 analyzing, based on an unsupervised deep learning method, one or more features of user preference music, wherein the one or more features of user preference music are extracted based on the user preference music list (examiner notes, that the claim language is in the “alternative” (or) format, and Seo et al has been applied to the determining step, above; furthermore, Seo takes into consideration the user’s interface  -- para 0099, 0100; to accommodate the well known aspect of, inputting user’s preferences – para 0005, 0006).
As per claim 3, Seo et al (20170070817), teaches the method of claim 1, wherein the determining the trained audio equalization model comprises:
 extracting, based on an audio database, one or more music style label features and the audio data features (as, extracting music styles, such as jazz, pop, rock – para 0023; from a stored table/database – para 0075-para 0076, including Table 1);
 designating the audio data features as input layer data and the music style label features as output layer data; and training, based on the input layer data and the output layer data, an audio equalization model (as training the model with input sound data and matching music genre as the output – para 0107 – see also para 0108, with the genre recognition model is pre-generated by machine learning based on sound data).

As per claim 4, Seo et al (20170070817) teaches the method of claim 1, wherein the generating the audio equalization result comprises:
extracting preference data features from user preference audio data; determining, based on the preference data features and the trained audio equalization model, style label features of the user preference audio data (as, extracting metadata from the stream – para 0039, and extracting a program genre – the program being a preference of genres; -see para 0042, wherein the metdata can include content descriptors from a content writer/user); 
reverting the style label features of the user preference audio data to style labels of the user preference audio data (as converting style label features to style labels – analyzing the sound –para 0070, and determining the ‘style label’ – genre, from the sound features – para 0070);
 determining, based on the style labels of the user preference audio data (as, after determining the style labels/genre of the input sound – para 0070), a user preference style portrait (Determining the program genre as well as the music genre – para 0070); and determining, based on the user preference style portrait and audio equalization parameters of a corresponding style, the audio equalization result (using the determined genre to choose/select the equilization parameters – para 0074 – the setting of the equalization parameters, reflecting back on the derives genre in para 0073).
As per claim 5,  Seo et al (20170070817) teaches the method of claim 4, wherein the user preference style portrait comprises information indicating a user preference level for each style of audio data (as providing a user interface, to control the sound and equalizer settings – para 0100, especially in the application of user preferences, as is well known in the art – see para 0005, showing user adjusting according to user preferences).
As per claim 9, Seo et al (20170070817) teaches the method of claim 1, wherein the extracting the audio data features comprises performing feature extraction after framing the audio data (as extracting features/signal characteristics – para 0004-0005, as well as frequency analysis of the sound date using a FFT – para 0117 – by definition FFT is performed over frames of data)..
As per claim 11, Seo et al (20170070817) teaches the method of claim 1, wherein the audio data features comprises one or more of time domain features or frequency domain features (as using frequency analysis via Fast Fourier Transform – para 0117).
As per claim 12, Seo et al (20170070817) teaches the method of claim 1, wherein the trained audio equalization model comprises one or more of an online audio equalization model, or an offline audio equalization model (as, processing the genre recognition of the sound data, in real time – para 0041; by definition, that is live processing and hence, “online” processing, and in view of the mapping in claim 1, meets the claim scope of online audio equalization model).
Claims 13-17 are apparatus claims that perform the method steps of claims 1-5 above and as such, are similar in scope and content to claims 1-5 above; therefore, claims 13-17 are rejected under similar rationale as presented against claims 1-5 above.  Furthermore, Seo et al (20170070817) teaches processors and memories, performing the method steps – para 0125.
Claims 18-21 are non-transitory computer readable medium claims whose steps perform the method steps of claims 1-4 above and as such, claims 18-21 are similar in scope and content to claims 1-4 above; therefore, claims 18-21 are rejected under similar rationale as presented against claims 1-4 above.  Furthermore, Seo et al (20170070817) teaches memory devices storing and executing the instructions – para 0128.

Allowable Subject Matter

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As per claims 6-8, the use of Deep Boltzmann Machines are known to be used in machine learning algo’s – e.g., see Rao et al (20200114931), para 0071, to provide equalization information and audio images – para 0041; however, as in this particular representative prior art, the prior art of record fails to teach the detailed claim limitations toward training a restricted Boltzmann machine (RBM) using the extracted audio data features of the user preference audio as visual layer inputs; determining hidden layer features based on inputting the extracted audio data features of the user preference audio into a visual layer of the trained RBM; classifying the hidden layer features based on inputting the hidden layer features into a trained clustering mode; determining, based on the classified hidden layer features, average hidden features; performing, based on the average hidden layer features and the RBM, an inverse computation; determining, based on the inverse computation, an average audio data feature of the audio database; and training a user preference RBM based on extracting audio features from the user preference music list and using the extracted audio features from the user preference music list as visual layer input for the trained RBM; is not explicitly taught by the prior art of record.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form, and, detailed explanations below:

Coover et al (US 20210158148) teaches audio equalization based on user preferences in a genre of music (para 0015), with examples of types of music – para 0020, using neural networks to account for user/audio engineer styles – para 0021

Kovacevic (US 20190196777 A1) teaches use of AI to enhance user preferences of genres of music – para 0030, including equalization parameters – para 0033, with a display/visual output as well – para 0039

Hwang et al (US 20160320840 A1) teaches audible adjusting with an equalizer (Fig. 6) based on user preference (para 0148, and 0199 – following the pattern of genre selection).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        12/07/2022